Exhibit 10.6



CONFIDENTIALITY AND TRADE SECRET PROTECTION AGREEMENT
US 2712400v.14
This Confidentiality and Trade Secret Protection Agreement (as the same may be
amended, this “Agreement”) is entered into effective as of November 25, 2014
(the “Effective Date”), by Occidental Petroleum Corporation, a Delaware
corporation (“OPC”), and California Resources Corporation, a Delaware
corporation (“CRC”).
RECITALS
OPC and CRC are parties to a Separation and Distribution Agreement dated the
date hereof (as the same may be amended, the “SDA”). The SDA contemplates that
OPC and CRC will enter into this Agreement contemporaneous with the execution of
the SDA; and
The Parties desire for OPC to preserve its confidential Information;
Now, therefore, in and for the consideration of the foregoing and the mutual
promises and agreements hereinafter set forth, the mutuality, sufficiency and
receipt of which are hereby acknowledged, OPC and CRC agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Certain Defined Terms. In addition to the terms defined elsewhere
in this Agreement, the following terms shall have the meanings indicated below:
“Affiliate” means, when used with respect to a specified Person, a Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person. For the
purpose of this definition, “control” (including with correlative meanings,
“controlled by” and “under common control with”), when used with respect to any
specified Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or other interests, by
contract, agreement, obligation, indenture, instrument, lease, promise,
arrangement, release, warranty, commitment, undertaking or otherwise. For the
avoidance of doubt, after the Distribution Date, the members of the OPC Group
and the members of the CRC Group shall not be deemed to be under common control
for purposes hereof due solely to the fact that OPC and CRC have common
shareholders.
“Ancillary Agreements” means this Agreement, the Area of Mutual Interest
Agreement, the Employee Matters Agreement, the Intellectual Property License
Agreement, the Stockholder’s Agreement, the Transition Services Agreement, the
Tax Sharing Agreement and the Transfer Documents.
“Area of Mutual Interest Agreement” means the Area of Mutual Interest Agreement,
dated as of the date hereof, between OPC and CRC.
“CRC Group” means CRC, (i) each Subsidiary of CRC immediately after the
Distribution Date, (ii) each Affiliate of CRC controlled by CRC immediately
after the Distribution Date and (iii) each other entity that becomes a
Subsidiary of CRC at any time following the Distribution Date for so long as
such entity is a Subsidiary of CRC.
“Distribution Date” has the meaning ascribed to such term in the SDA.
“Employee Matters Agreement” means the Employee Matters Agreement, dated as of
the date hereof, between OPC and CRC.
“Governmental Authority” means any nation or government, any state, municipality
or other political subdivision thereof, and any entity, body, agency,
commission, department, board, bureau, court, tribunal or other instrumentality,
whether federal, state, local, domestic, foreign or multinational, exercising
executive, legislative, judicial, regulatory, administrative or other similar
functions of, or pertaining to, government and any executive official thereof.
“Information” means information, whether or not patentable or copyrightable, in
written, oral, electronic or other tangible or intangible forms, stored in any
medium, including studies, reports, records, books, contracts, instruments,
surveys, discoveries, ideas, concepts, know-how, techniques, designs,
specifications, drawings, blueprints, diagrams, models, prototypes, samples,
flow charts, data, computer data, disks, diskettes, tapes, computer programs or
other software, marketing plans, customer names, memos, and other technical,
financial, employee or business information or data.
“Intellectual Property License Agreement” means the Intellectual Property
License Agreement, dated as of the date hereof, between OPC and CRC.
“Law” means any national, supranational, federal, state, provincial, local or
similar law (including common law), statute, code, order, ordinance, rule,
regulation, treaty (including any income tax treaty), license, permit,
authorization, approval, consent, decree, injunction, binding judicial or
administrative interpretation or other requirement, in each case, enacted,
promulgated, issued or entered by a Governmental Authority.
“Losses” means actual losses (including any diminution in value), costs,
damages, penalties and expenses (including legal and accounting fees and
expenses and costs of investigation and litigation), whether or not involving a
claim commenced by any Person other than a member of the CRC Group or the OPC
Group.
“OPC Group” means OPC, (i) each Subsidiary of OPC immediately after the
Distribution Date, (ii) each Affiliate of OPC controlled by OPC immediately
after the Distribution Date and (iii) each other entity that becomes a
Subsidiary of OPC at any time following the Distribution Date for so long as
such entity is a Subsidiary of OPC; provided that, from and after the
Distribution Date, each member of the CRC Group will be deemed not to be a
member of the OPC Group.
“Party” or “Parties” means each of (or collectively) OPC and CRC.
“Person” means an individual, a general or limited partnership, a corporation, a
trust, a joint venture, an unincorporated organization, a limited liability
entity, any other entity and any Governmental Authority.
“Privilege” means any privilege available under applicable Law, including the
attorney-client privilege, work product, joint defense, common interest or other
applicable privilege.
“Representatives” means, with respect to any Person, any of such Person’s
directors, officers, employees, agents, managers, consultants, advisors,
accountants, attorneys or other representatives.
“Stockholder’s Agreement” means the Stockholder’s and Registration Rights
Agreement, dated as of the date hereof, between OPC and CRC.
“Subsidiary” or “subsidiary” means, with respect to any Person, any corporation,
limited liability company, joint venture or partnership of which such Person (a)
beneficially owns, either directly or indirectly, more than fifty percent (50%)
of (i) the total combined voting power of all classes of voting securities of
such Person, (ii) the total combined equity interests or (iii) the capital or
profit interests, in the case of a partnership, or (b) otherwise has the power
to vote, either directly or indirectly, sufficient securities to elect a
majority of the board of directors or similar governing body.
“Tax Sharing Agreement” means the Tax Sharing Agreement, dated as of the date
hereof, between OPC and CRC.
“Transfer Documents” shall have the meaning set forth in Section 2.1(c) of the
SDA.
“Transition Services Agreement” means the Transition Services Agreement, dated
as of the date hereof, between OPC and CRC.
ARTICLE II
CONFIDENTIAL INFORMATION AND TRADE SECRET PROTECTION
Section 2.1    Confidential Information
(a)    Subject to Section 2.1(b) and (c), until the five (5)-year anniversary of
the Distribution Date, CRC, on behalf of itself and each member of the CRC
Group, agrees to hold, and to cause its Representatives to hold, in strict
confidence, with at least the same degree of care that applies to OPC’s
confidential and proprietary information pursuant to policies in effect as of
the Distribution Date, all Information concerning the OPC Group that is either
in its possession (including Information in its possession prior to the
Distribution Date) or furnished by the OPC Group or its Representatives at any
time pursuant to the SDA, this Agreement, or any other Ancillary Agreement or
otherwise, except, in each case, to the extent that such Information has been
(i) in the public domain through no fault of CRC or any member of the CRC Group
or any of their respective Representatives, (ii) later lawfully acquired from
other sources by CRC (or any member of the CRC Group) which sources are not
themselves bound by a confidentiality obligation, or (iii) independently
generated without reference to any proprietary or confidential Information of
OPC.
(b)    CRC, on behalf of itself and each member of the CRC Group, agrees not to
release or disclose, or permit to be released or disclosed, any such Information
to any other Person, except its Representatives who need to know such
Information (who shall be advised of their obligations hereunder with respect to
such Information), except in compliance with Section 2.1(c). Without limiting
the foregoing, when any Information is no longer needed for the purposes
contemplated by the SDA or any Ancillary Agreement, CRC will promptly after
request of OPC either return to OPC all Information in a tangible form
(including all copies thereof and all notes, extracts or summaries based
thereon) or certify to OPC that it has destroyed such Information (and such
copies thereof and such notes, extracts or summaries based thereon); provided,
however, that a Party shall not be required to destroy or return any such
Information to the extent that (i) CRC is required to retain the Information in
order to comply with any applicable Law, (ii) the Information has been backed up
electronically pursuant to CRC’s standard document retention policies and will
be managed and ultimately destroyed consistent with such policies or (iii) it is
kept in CRC’s legal files for purposes of resolving any dispute that may arise
under the SDA or any Ancillary Agreement.
(c)    If CRC or any member of its Group either determines on the advice of its
counsel that it is required to disclose any Information pursuant to applicable
Law or receives any demand under lawful process or from any Governmental
Authority to disclose or provide Information of OPC (or any member of the OPC
Group) that is subject to the confidentiality provisions hereof, CRC shall use
commercially reasonable efforts to notify OPC prior to disclosing or providing
such Information and shall cooperate at the expense of OPC in seeking any
reasonable protective arrangements requested by OPC. Subject to the foregoing,
the Person that received such request may thereafter disclose or provide
Information to the extent required by such Law (as so advised by counsel) or by
lawful process or such Governmental Authority.
(d)    The Parties further recognize that certain employees of OPC will have
Information relevant to OPC’s ongoing business that is not readily available to
CRC and if CRC had such Information, CRC would be able to unfairly compete with
OPC. For this and other reasons, the Parties agree to the following
restrictions:
(i)    for a period of one (1) year from the Distribution Date, CRC will not
hire or otherwise engage any individual who is employed by OPC in any of the
positions listed in the form titled, “OPC Positions,” which is attached hereto
as Exhibit A or engaged as an officer of OPC;
(ii)    for a period of five (5) years from the Distribution Date, CRC will not
directly or indirectly call on, solicit, or induce any individual who is
employed by OPC in any of the positions listed in Exhibit A or engaged as an
officer of OPC to terminate such person’s employment or engagement with OPC and
will not assist any other Person in such a solicitation. Solicitation shall be
deemed not to include (x) general solicitations of employment that are not
specifically directed towards employees or officers of a member of the OPC
Group, (y) soliciting any such person who has ceased to be employed by any
member of the OPC Group prior to the time of commencement of such solicitation,
or (z) hiring or otherwise engaging an employee or officer of any member of the
OPC Group who contacted CRC initially without any violation of this provision by
CRC;
(iii)    for a period of one (1) year from the Distribution Date, OPC will not
hire or otherwise engage any individual who is employed by CRC in any of the
positions listed in the form titled, “CRC Positions,” which is attached hereto
as Exhibit B or engaged as an officer of CRC; and
(iv)    for a period of five (5) years from the Distribution Date, OPC will not
directly or indirectly call on, solicit, or induce any individual who is
employed by CRC in any of the positions listed on Exhibit B or engaged as an
officer of CRC to terminate such person’s employment or engagement with CRC and
will not assist any other Person in such a solicitation. Solicitation shall be
deemed not to include (x) general solicitations of employment that are not
specifically directed towards employees or officers of any member of the CRC
Group, (y) soliciting any such person who has ceased to be employed by any
member of the CRC Group prior to the time of commencement of such solicitation,
or (z) hiring or otherwise engaging an employee or officer of a member of the
CRC Group who contacted OPC initially without any violation of this provision by
OPC.
(e)    For the avoidance of doubt, with respect to any individual employed in
any position listed as an OPC Position or CRC Position, the restrictions
provided for in Section 2.1(d) shall apply unless the Executive Vice-President
of Human Resources of OPC and the Vice-President of Human Resources of CRC agree
in writing that any such individual may be exempt from one or more of those
restrictions, which agreement shall only be reached after giving due
consideration to the purpose of preserving confidentiality of certain
Information as set forth in this Agreement.
Section 2.2    Liquidated Damages.
If either Party breaches its obligations under Section 2.1(d), the breaching
Party shall pay to the non-breaching Party an amount equal to two times the
total compensation that was provided by the non-breaching Party to the
individual with respect to whom the breaching activity occurred for the twelve
months immediately prior to such breach (the “Liquidated Damages”) for each such
breach. The Parties acknowledge and agree that quantifying Losses arising from a
breach of Section 2.1(d) is inherently difficult where such breach may destroy
the confidential nature of the Information and dilute the non-breaching Party’s
goodwill and further agree that the Liquidated Damages is not a penalty but a
reasonable estimate of the anticipated or actual harm that could arise from such
a breach based upon the Parties’ experience in the industry. The Parties further
agree that the Liquidated Damages shall not be deemed the exclusive remedies for
a breach of this Agreement, but shall be in addition to all remedies available
in equity, including, without limitation, temporary and permanent injunctive
relief.
ARTICLE III
DISPUTE RESOLUTION
Section 3.1    General Provisions.
(a)    Any dispute, controversy or claim arising out of or relating to this
Agreement between the Parties, including the validity, interpretation, breach or
termination thereof (a “Dispute”), shall be resolved in accordance with the
procedures set forth in this Article III, which shall be the sole and exclusive
procedures for the resolution of any such Dispute unless otherwise specified in
this Article III.
(b)    All applicable statutes of limitations and defenses based upon the
passage of time shall be tolled while the procedures specified in this Article
III are pending. The Parties will take any necessary or appropriate action
required to effectuate such tolling.
Section 3.2    Arbitration.
(a)    Each of the Parties (i) agrees that any Dispute shall be settled by
arbitration in accordance with the AAA Commercial Arbitration Rules as then in
effect (the “AAA Commercial Arbitration Rules”); (ii) waives, to the fullest
extent it may effectively do so, any objection which it may now or hereafter
have to the laying of venue of any such arbitration; and (iii) submits to the
exclusive jurisdiction of Texas in any such arbitration. There shall be one (1)
arbitrator, selected in accordance with the AAA Commercial Arbitration Rules.
(b)    The place of arbitration shall be Houston, Texas. Along with the
arbitrator appointed, the Parties will agree to a mutually convenient location,
date and time to conduct the arbitration, but in no event will the final
hearing(s) be scheduled less than twelve (12) months from submission of the
Dispute to arbitration unless the Parties agree otherwise in writing.
(c)    The parties to the arbitration shall each pay an equal share of the costs
and expenses of such arbitration, and each party shall separately pay for its
respective counsel fees and expenses; provided, however, that the prevailing
party in any such arbitration shall be entitled to recover from the
non-prevailing party its reasonable costs and expenses and attorneys’ fees and
expenses.
(d)    The arbitrator will have the right to award, on an expedited or interim
basis, or include in the final award, any relief which it deems proper in the
circumstances, including money damages (with interest on unpaid amounts from the
due date), injunctive relief (including specific performance), and attorneys’
fees and costs and expenses; provided, the arbitrator will not award any relief
not specifically requested by the Parties.
(e)    The Parties agree to be bound by the provisions of Rule 13 of the Federal
Rules of Civil Procedure with respect to compulsory counterclaims (as the same
may be amended from time to time); provided, any such compulsory counterclaim
shall be filed within thirty (30) days of the filing of the original claim.
(f)    So long as either Party has a timely claim to assert, the agreement to
arbitrate Disputes set forth in this Section 3.2 will continue in full force and
effect subsequent to, and notwithstanding the completion, expiration or
termination of, this Agreement.
(g)    The decision of the arbitrator shall be final, conclusive and binding on
the parties to the arbitration. A Party obtaining an order of interim injunctive
relief may enter judgment upon such award in any Texas federal or state court.
The final award in an arbitration pursuant to this Article III shall be
conclusive and binding upon the Parties, and a Party obtaining a final award may
enter judgment upon such award in any Texas federal or state court.
(h)    It is the intent of the Parties that the agreement to arbitrate Disputes
set forth in this Section 3.2 shall be interpreted and applied broadly such that
all reasonable doubts as to arbitrability of a Dispute shall be decided in favor
of arbitration.
(i)    The Parties agree that any Dispute submitted to arbitration shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of Texas, as provided in Section 5.2 and, except as otherwise provided in
this Article III or mutually agreed to in writing by the Parties, the Federal
Arbitration Act, 9 U.S.C. § 1 et seq. (the “FAA”), shall govern any arbitration
between the Parties pursuant to this Section 3.2. For the avoidance of doubt,
the arbitrator shall have the authority to determine the enforceability of this
Article III, including whether the terms of the provisions under this Article
III are enforceable under the FAA.
Section 3.3    Certain Disputes. Notwithstanding anything in this Article III to
the contrary, any disputes relating to injunctive relief or specific performance
shall be conducted according to the fast-track arbitration procedures of the AAA
then in effect.
Section 3.4    Attorney-Client Privilege. CRC agrees that, in the event of any
Dispute or other litigation, dispute, controversy or claim between OPC or a
member of the OPC Group, on the one hand, and CRC or a member of the CRC Group,
on the other hand, CRC will not, and will cause the members of the CRC Group not
to, seek any waiver of any applicable Privilege with respect to any oral or
written communications relating to advice given prior to the Distribution Date
by counsel to OPC or any Person that was a Subsidiary of OPC prior to the
Distribution Date, regardless of any argument that such advice may have affected
the interests of both Parties. Moreover, CRC will, and will cause the members of
the CRC Group to, honor any such applicable Privilege between OPC and the
members of the OPC Group and its or their counsel, and will not assert that OPC
or a member of the OPC Group has waived, relinquished or otherwise lost such
Privilege. For the avoidance of doubt, in the event of any litigation, dispute,
controversy or claim between OPC or a member of the OPC Group, on the one hand,
and a Third Party other than a member of the CRC Group, on the other hand, OPC
shall retain the right to assert any applicable Privilege with respect to any
communications relating to advice given prior to the Distribution Date by
counsel to OPC or any Person that was a Subsidiary of OPC prior to the
Distribution Date (it being understood, for the avoidance of doubt, that nothing
in this Section 3.4 shall prevent CRC from asserting any applicable Privilege
with respect to the matters discussed herein in the event such Privilege is not
waived by OPC).
Section 3.5    No Attorney Testimony. No in-house attorney or outside attorney
may be called to testify about or present evidence covering the interpretation
or meaning of this Agreement in any Dispute between the Parties.
ARTICLE IV
TERMINATION
If the SDA is terminated pursuant to Article IX of the SDA prior to the
Distribution Date, this Agreement shall automatically terminate as of the same
date that the SDA terminates, in which case no Party shall have any liability to
the other Party by reason of this Agreement.
ARTICLE V
MISCELLANEOUS
Section 5.1    Counterparts; Entire Agreement.
(a)    This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the Parties and delivered
to the other Party.
(b)    This Agreement contains the entire agreement between the Parties with
respect to the subject matter hereof, supersedes all previous agreements,
negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter and there are no agreements or
understandings between the Parties with respect to such subject matter other
than those set forth or referred to herein.
Section 5.2    Governing Law. This Agreement (and any claims or Disputes arising
out of or related hereto or to the transactions contemplated hereby or to the
inducement of either Party to enter herein, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall be governed by and construed and interpreted in accordance with
the laws of the State of Texas, without regard to the choice of law principles
of the State of Texas, including all matters of validity, construction, effect,
enforceability, performance and remedies.
Section 5.3    Assignability. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns. No Party may assign its respective rights or delegate its respective
obligations under this Agreement without the prior written consent of the other
Party.
Section 5.4    Third-Party Beneficiaries. The provisions of this Agreement are
solely for the benefit of the Parties and are not intended to confer upon any
Person except the Parties any rights or remedies hereunder, there are no
third-party beneficiaries of this Agreement, and this Agreement shall not
provide any third Person with any remedy, claim, liability, reimbursement, claim
of action or other right in excess of those existing without reference to this
Agreement.
Section 5.5    Notices. All notices, requests, claims, demands or other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by facsimile or electronic
transmission with receipt confirmed (followed by delivery of an original via
overnight courier service), or by registered or certified mail (postage prepaid,
return receipt requested) to the respective Party at the following addresses (or
at such other address for a Party as shall be specified in a notice given in
accordance with this Section 5.5):
If to OPC, to:    Occidental Petroleum Corporation
5 Greenway Plaza
Houston, Texas 77046
Attention: General Counsel


If to CRC, to:        California Resources Corporation
10889 Wilshire Blvd
Los Angeles, California 90024
Attention: General Counsel


Any Party may, by notice to the other Party, change the address and contact
person to which any such notices are to be given.
Section 5.6    Reformation. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined to be invalid,
void or unenforceable, the Parties intend for the restrictions herein set forth
to be modified by the court or arbitrator making such determination so as to be
reasonable and enforceable and, as so modified, to be fully enforced. By
agreeing to this contractual modification prospectively at this time, the
Parties intend to make this provision enforceable under the Law so that this
entire Agreement as prospectively modified shall remain in full force and effect
and shall not be rendered void or illegal. Should any provision of this
Agreement or the application thereof to any Person or circumstance be determined
to be invalid, void, or unenforceable, the application of such provision to
Persons or circumstances or in jurisdictions other than those as to which it has
been held invalid or unenforceable, shall remain in full force and effect and
shall in no way be affected, impaired or invalidated thereby.
Section 5.7    Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined to be invalid,
void or unenforceable, then the invalidity or unenforceability of that provision
shall not affect the validity or enforceability of any other provision of this
Agreement, and all other provisions shall remain in full force and effect.
Section 5.8    Headings. The article and section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
Section 5.9    Waivers of Default. Waiver by a Party of any default by the other
Party of any provision of or obligation under this Agreement shall not be deemed
a waiver by the waiving Party of any subsequent or other default, nor shall it
prejudice the rights of such waiving Party. No failure or delay by any Party in
exercising any right, power or privilege under this Agreement shall operate as a
waiver thereof nor shall a single or partial exercise thereof prejudice any
other or further exercise thereof or the exercise of any other right, power or
privilege.
Section 5.10    Specific Performance. Subject to the provisions of Article III,
in the event of any actual or threatened default in, or breach of, any of the
terms, conditions and provisions of this Agreement, the Party who is, or will
be, thereby aggrieved shall have the right to specific performance and
injunctive or other equitable relief in respect of its rights under this
Agreement, in addition to any and all other rights and remedies at law or in
equity, and all such rights and remedies shall be cumulative. The Parties agree
that the remedies at law for any breach or threatened breach, including monetary
damages, are inadequate compensation for any loss and that any defense in any
action for specific performance that a remedy at law would be adequate is
waived. Any requirements for the securing or posting of any bond with such
remedy are waived by each Party.
Section 5.11    Amendments. No provision of this Agreement shall be deemed
waived, amended, supplemented or modified by any Party, unless such waiver,
amendment, supplement or modification is in writing and signed by the authorized
representative of the Party against whom it is sought to enforce such waiver,
amendment, supplement or modification.
Section 5.12    Interpretation. In this Agreement, (a) words in the singular
shall be held to include the plural and vice versa and words of one gender shall
be held to include the other genders as the context requires; (b) the terms
“hereof,” “herein,” “herewith” and words of similar import, and the term
“Agreement” shall, unless otherwise stated, be construed to refer to this
Agreement as a whole and not to any particular provision of this Agreement; (c)
article and section references are to the articles and sections of this
Agreement unless otherwise specified; (d) the word “including” and words of
similar import when used in this Agreement means “including, without
limitation”; (e) the word “or” shall not be exclusive; and (f) unless expressly
stated to the contrary in this Agreement, all references to “the date hereof,”
“the date of this Agreement,” “hereby” and “hereupon” and words of similar
import shall all be references to the date first stated in the preamble to this
Agreement, regardless of any amendment or restatement hereof. Nothing contained
herein shall be interpreted or construed against the drafter(s) of this
Agreement, and both Parties had full and fair opportunity to contribute to the
drafting of this Agreement.
Section 5.13    Relationship of the Parties. It is expressly agreed that, from
and after the Distribution Date and for purposes of this Agreement, (a) no
member of the CRC Group shall be deemed to be an Affiliate of any OPC Group and
(b) no member of the OPC Group shall be deemed to be an Affiliate of any member
of the CRC Group.
Section 5.14    WITHOUT LIMITING ARTICLE III, THE PARTIES EXPRESSLY WAIVE AND
FOREGO ANY RIGHT TO TRIAL BY JURY.


[Signature page follows]
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.
OCCIDENTAL PETROLEUM CORPORATION


By:    /s/ Marcia E. Backus    
Name: Marcia E. Backus
Title: Vice President and General Counsel






CALIFORNIA RESOURCES CORPORATION


By:    /s/ Todd A. Stevens    
Name: Todd A. Stevens
Title: President and Chief Executive Officer






Exhibit A
OPC Positions


1.
Management and Supervisory Positions (defined as positions at Grade 26 and
above)

2.
Petrotech Positions

3.
Positions at Grade 23 and above in the following job families:

a.
Business Development

b.
Finance/Accounting/Treasury/Audit

c.
Financial Planning and Analysis

d.
Health, Environment & Safety

e.
Information Technology

f.
Land

g.
Legal

h.
Operations/Production/Maintenance

i.
Risk Management

j.
Sales/Marketing

k.
Supply Chain







Exhibit B
CRC Positions


1.
Management and Supervisory Positions (defined as positions at Grade 26 and
above)

2.
Petrotech Positions

3.
Positions at Grade 23 and above in the following job families:

a.
Business Development

b.
Finance/Accounting/Treasury/Audit

c.
Financial Planning and Analysis

d.
Health, Environment & Safety

e.
Information Technology

f.
Land

g.
Legal

h.
Operations/Production/Maintenance

i.
Risk Management

j.
Sales/Marketing

k.
Supply Chain









